                                                                                                                                1 REES F. MORGAN (State Bar No. 229899)
                                                                                                                                  COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                2 One Montgomery Street, Suite 3000
                                                                                                                                  San Francisco, California 94104-5500
                                                                                                                                3 Telephone: 415.391.4800
                                                                                                                                  Facsimile: 415.989.1663
                                                                                                                                4 Email: ef-rfm@cpdb.com

                                                                                                                                5 Attorneys for Defendant
                                                                                                                                  G. Steven Burrill
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                6

                                                                                                                                7                                UNITED STATES DISTRICT COURT
                                                                                                                                8                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                9                                    SAN FRANCISCO DIVISION
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                               10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                               11 UNITED STATES OF AMERICA,                             Case No. CR 17-491 RS

                                                                                                                               12                  Plaintiff,                           STIPULATION AND [PROPOSED] ORDER
                                                                                                                                                                                        CONTINUING SENTENCING HEARING
                                                                                                                               13           v.
                                                                                                                                                                                        Hon. Richard Seeborg
                                                                                                                               14 G. STEVEN BURRILL and MARC                            Sentencing Date: October 16, 2018
                                                                                                                                  HOWARD BERGER
                                                                                                                               15
                                                                                                                                             Defendants.
                                                                                                                               16

                                                                                                                               17           WHEREAS, a sentencing hearing was originally scheduled for defendant G. Steven Burrill
                                                                                                                               18 for September 25, 2018, with sentencing memoranda due to be filed on September 18, 2018;

                                                                                                                               19           WHEREAS, Mr. Burrill intends to include in his sentencing memorandum sensitive
                                                                                                                               20 information not currently reflected in the Presentence Report;

                                                                                                                               21           WHEREAS, because the parties believed that (1) additional time was necessary to resolve
                                                                                                                               22 issues that have arisen concerning this information and the extent to and process by which it may

                                                                                                                               23 be presented to and considered by the Court and (2) permitting such additional time would

                                                                                                                               24 promote efficiency and the interests of justice, the parties stipulated that Mr. Burrill's sentencing

                                                                                                                               25 hearing be continued to October 16, 2018, or as soon thereafter as the Court's calendar may

                                                                                                                               26 permit;

                                                                                                                               27           WHEREAS, the Court thereafter continued the sentencing hearing to October 16, 2018;
                                                                                                                               28 / / /
                                                                                                                                1            WHEREAS, the parties continue to work to resolve these issues and do not believe that

                                                                                                                                2 they can be resolved in time for the sentencing hearing to be held on October 16, 2018, and;

                                                                                                                                3            WHEREAS, the parties continue to believe that additional time is necessary to resolve

                                                                                                                                4 these issues and that permitting such additional time would promote efficiency and the interests of

                                                                                                                                5 justice;
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                6            THEREFORE, it is hereby stipulated and agreed, by and between the parties hereto and

                                                                                                                                7 their counsel of record, that Mr. Burrill's sentencing hearing be continued to December 4, 2018, or

                                                                                                                                8 as soon thereafter as the Court's calendar may permit.

                                                                                                                                9            IT IS SO STIPULATED.
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                               10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                               11 DATED: October 8, 2018                       COBLENTZ PATCH DUFFY & BASS LLP

                                                                                                                               12
                                                                                                                                                                               By:          /s/ Rees F. Morgan
                                                                                                                               13
                                                                                                                                                                                     Rees F. Morgan
                                                                                                                               14                                                    Attorney for Defendant G. Steven Burrill

                                                                                                                               15
                                                                                                                                    DATED: October 8, 2018
                                                                                                                               16

                                                                                                                               17                                              By:          /s/ Robert Leach
                                                                                                                               18                                                    AUSA Robert Leach
                                                                                                                                                                                     Attorney for the United States of America
                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                1                                         [PROPOSED] ORDER

                                                                                                                                2
                                                                                                                                           Good cause appearing, the sentencing hearing in this matter is continued until
                                                                                                                                3
                                                                                                                                     December 4
                                                                                                                                    ___________________, 2018. Pursuant to Criminal Local Rule 32-5(b), sentencing memoranda
                                                                                                                                4
                                                                                                                                    shall be filed no later than seven days prior to the new hearing date.
                                                                                                                                5
                                                                                                                                           IT IS SO ORDERED.
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                6

                                                                                                                                7

                                                                                                                                8 Dated: October __,
                                                                                                                                                 9 2018

                                                                                                                                9                                                         ___________________________________
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                                                                          The Hon. Richard Seeborg
                                                                                                                               10
                                                                                                                                                                                          United States District Judge
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                               11

                                                                                                                               12

                                                                                                                               13

                                                                                                                               14

                                                                                                                               15

                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
